Dewet, J.
— Debt against a sheriff and his sureties on his official bond, conditioned for the faithful discharge of his duties. Breach, that the sheriff voluntarily permitted a prisoner, who had been convicted of a crime and fined, to escape. Special demurrer to the declaration, assigning for cause, that it did not appear that the bond had been “ approved and recorded as required by law.” The Court sustained the demurrer and rendered judgment for the defendants.
This decision was wrong. There was no need of averring that the bond had been approved or recorded. Neither was essential to its validity.

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.